Citation Nr: 1616935	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-39 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for tinea cruris.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral (i.e., left and right) foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  The hearing initially was intended to occur with both the Veteran and the presiding judge at the RO, so an in-person hearing (Travel Board hearing).  However, because of inclement weather in Washington, DC, the presiding judge was unable to travel to the RO, so the hearing was conducted, instead, using videoconferencing technology (videoconference hearing).  A transcript of the proceeding is associated with the virtual claims folder, so of record.  Indeed, all documents in the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

After reopening it since there is the required new and material evidence, the Board is REMANDING the claim for service connection for bilateral foot disability to the Agency of Original Jurisdiction (AOJ), rather than immediately readjudicating this claim on its underlying merits, i.e., de novo, because it requires further development before being decided on appeal.  Conversely, the Board is summarily dismissing the claim for a higher (i.e., compensable) rating for the tinea cruris since the Veteran indicated during his hearing that he is withdrawing his appeal of this other claim.



FINDINGS OF FACT

1.  During the January 2016 hearing before the Board, so prior to promulgation of a decision in this appeal, the Veteran withdrew his claim of entitlement to a compensable rating for tinea cruris.

2.  A September 2004 rating decision earlier considered and denied the Veteran's claim of entitlement to service connection for bilateral foot disability; notice of that decision and of his procedural and appellate rights were provided, but a timely appeal was not filed.

3.  Additional evidence since received, however, is not cumulative or redundant of the evidence already on file, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim for service connection for bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal of the claim of entitlement to a compensable rating for the tinea cruris.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The September 2004 rating decision earlier considering and denying service connection for bilateral foot disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

3.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Withdrawal of the Appeal for a Compensable Rating for the Tinea Cruris

At the outset of the January 2016 Board hearing, the Veteran indicated that he was withdrawing from appellate consideration his claim of entitlement to a compensable rating for tinea cruris.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran's January 2016 hearing testimony, which since has been reduced to writing in the way of a transcript of that proceeding, indicating his intention to withdraw his appeal for a compensable rating for tinea cruris satisfies the requirements for the withdrawal of a Substantive Appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal of this claim, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is summarily dismissed.

B.  New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for a Bilateral Foot Disorder

In general, rating decisions that are not timely appealed are final and binding determinations based on the evidence of record at the time the decision was made.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2015).



If, however, new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen a previously-denied, unappealed, claim must be addressed in the first instance by the Board because this threshold preliminary determination goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end since further consideration of the claim is neither required nor permitted; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously-disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.


In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the phrase 'raises a reasonable possibility of substantiating the claim' was interpreted as "enabling rather than precluding reopening."  Shade held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  Shade explained that evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.

Here, in a prior September 2004 rating decision, the RO denied the claim of entitlement to service connection for a bilateral foot condition because this claimed disability was not found on VA examination.  In other words, the Veteran had failed to establish he at least had this disability, much less because of his military service.  Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

After the Veteran was notified of that adverse determination and of his procedural and appellate rights, he did not appeal that rating decision (or timely request an extension), and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to him.  Thus, that prior September 2004 rating decision became final and binding by operation of law on the evidence of record.  38 C.F.R. § 20.200. 

The additional evidence received since that September 2004 rating decision, however, includes treatment records from Puget Sound Health Care System dating from February 2006 to August 2010 that document diagnoses of bilateral Morton's neuritis, right Achilles tendonitis, right posterior tibial tendonitis, pes cavus and plantar fasciitis.

This additional evidence is new, as it came into existence after issuance of the September 2004 decision and, consequently, could not possibly have been considered by the prior decision maker.  Moreover, this additional evidence also is material since it addresses the most fundamental requirement that the Veteran have proof of the present existence of the disability being claimed.  This element was previously unsubstantiated.

New and material evidence thus having been received, reopening of the previously-denied claim of entitlement to service connection for bilateral foot disability is warranted.


ORDER

The appeal of the claim of entitlement to a compensable rating for the tinea cruris is dismissed since withdrawn.

The petition to reopen the claim of entitlement to service connection for bilateral foot disability is granted, to this extent only.


REMAND

With respect to the reopened claim for service connection for bilateral foot disability, the Board finds that further development of this claim is required before readjudicating it on its underlying merits.  Specifically, a VA examination is needed for a medical opinion addressing the etiology of this claimed disability, particularly in terms of its posited relationship or correlation with the Veteran's military service.

Service treatment records (STRs) show the Veteran was seen for pain in his left foot in January 2001 after stepping on a rock.  He was also seen for foot pain and blisters in August 2000 and April 2002.  In November 2002, a clinical record noted right Achilles tendon tightness from status post open reduction internal fixation of the right hip; he was noted to keep his foot more in plantar flexion than dorsiflexion in bed.  Consequently, he was provided a dorsiflexion brace to wear at night.

The Veteran's military service ended in August 2003.

Post-service VA treatment records dating from 2007 show reports of foot pain and subsequent diagnoses of bilateral Morton's neuritis, right Achilles tendonitis, right posterior tibial tendonitis, pes cavus and plantar fasciitis.

During his January  2016 hearing before the Board, the Veteran testified that, after separating from service in 2003, indeed within the first year, so by 2004, he was rather immediately treated for foot pain because it persisted.  Also during the hearing, the Veteran's representative resultantly pointed out that there were no STRs or post-service VA treatment records in the file from the local VA medical facility in Seattle or from nearby American Lake, even though the Veteran as mentioned alleges to have received relevant treatment rather immediately after conclusion of his service.  Although the Board sees that the STRs are indeed in the file, as well as some VA treatment records, none are dated immediately after his separation from service.  So before readjudicating this claim on its underlying merits, attempts must be made to obtain these additional records.


Accordingly, this reopened claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed bilateral foot disability since service.  After securing any necessary authorization, request copies of all indicated records that have not been previously obtained and associate them with the claims folder so they may be considered in deciding this appeal.  The Board is especially interested in obtaining all records for the Veteran from the Seattle VAMC and the VA Puget Sound Health Care System (American Lake Division) dating from August 2003 to the present, so from the time of his discharge from service.

2.  Following receipt of all additional records, arrange for the Veteran to undergo a VA compensation examination for a medical nexus opinion concerning the nature and etiology of all bilateral foot disability confirmed to currently exist.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any left and/or right foot disability initially manifested during the Veteran's service from November 1997 to August 2003, or, if involving arthritis, to a compensable degree of at least 10-percent disabling within the year after conclusion of his service, so by August 2004, or is otherwise related or attributable to his service, including particularly to the complaints and symptoms he had during his service.

The examiner must provide explanatory rationale for the opinion, regardless of whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file or accepted medical authority supporting conclusions.

If, per chance, the examiner is unable to respond without resorting to mere speculation, please also indicate what information or evidence perhaps would permit a more definitive response.  In other words, merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


